Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After careful consideration and search of the claimed invention, the examiner finds the combinations of the claimed recitations allowable over the prior art of record, when the examiner applies interpretations in accordance with the supporting specification.  More specifically, as for the independent claim 1, the examiner finds the specific claimed combinations of: creation of empty target virtual volume tree, tree structure of a source virtual volume tree, source base virtual volumes, source snapshot virtual volumes, respective versions of extents, identifying versions of the extents that are populated with data among source bases virtual volumes and source snapshot virtual volumes, compress & generate the identified versions of extents relative to one another exclusively over versions of the extent from the source base and source snapshot virtual volumes, and in combination with the rest of the recited claimed limitations are not taught by the prior art of record; therefore, allowable over the prior art of record.  Similarly, as for the respective independent claims 11 & 17, the examiner finds the specific claimed combinations: creation of target virtual volume tree comprising target base virtual volumes, source snapshot virtual volumes, target snapshot virtual volumes, a tree structure of a source virtual volume tree of a source storage system, respective versions of extents, receive compressed extent collections with multiple 
As for the respective dependent claims 2-10, 12-16 & 18-20 of the respective parent claims 1, 11 & 17, the further limiting recitations of the respective dependent claims are also allowable for the similar reasons of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181